Citation Nr: 1721844	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-17 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for headaches. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from June 1979 to June 1982 with subsequent service in the Army National Guard of Pennsylvania.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2015, the Board denied service connection for a traumatic brain injury (TBI), and remanded claims of service connection for photophobia and headaches to the RO for additional development.  In August 2015, the Board denied service connection for photophobia and remanded the headaches issue on appeal to the RO for additional development.  

In July 2016, after obtaining an April 2016 expert medical opinion from the Veterans Health Administration (VHA), the Board remanded the case again as it determined that the headaches claim was intertwined with a new claim of service connection for TBI, which necessitated adjudication by the RO.

While in remand status, in an August 2016 rating decision, the RO granted service connection for TBI and assigned an initial 10 percent evaluation effective April 15, 2016.  

FINDING OF FACT

The Veteran's tension headaches are not related to a head injury during service and is not secondary to a service-connected TBI.  



CONCLUSION OF LAW

The criteria to establish service connection for headaches are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for headaches.  He claims that they are related to his military service, to include an incident where an immersion burner exploded.  In a March 2012 statement, the Veteran also wrote that his headaches are both caused and aggravated by a sensitivity to light.  Thus, direct and secondary theories of entitlement are raised.  

As a threshold matter, the Board finds that all available and procurable evidence, which is potentially relevant, has been obtained.  To the extent the Veteran applied for disability benefits from the Social Security Administration (SSA), those records are not indicated as potentially relevant.  The Veteran did not a request that the Board obtain records in SSA's possession of relevant records.  The legal and factual questions here do not involve whether the Veteran is unemployable, nor did he otherwise suggest that the SSA had information relevant to his claims.  Instead, the reference to SSA benefits appears in an April 2015 VA medical record.  This is not sufficient to demonstrate that his SSA records may be potentially relevant such that a remand is needed to obtain them.  See 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, the duty to assist is met in this regard.


A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

(1) Existence of a Present Disability

A current diagnosis pertaining to headaches has been established.  

At the outset, there has been some question as to the nature and diagnosis of the Veteran's headaches.  The Veteran has reported multiple types of headaches over the years.  For example, in an August 2010 VA treatment record, the Veteran reported occipital (back of the head) headaches.  Similarly, in a February 2012 record, the Veteran reported pain in the back of his neck that radiated up into the back of his head and caused what the Veteran described as a migraine headache. 

By contrast, during a February 2012 VA headache examination, the Veteran reported that his headaches start at the frontal sinus area and travel to the post cervical spine region.  The February 2012 VA examiner found that the Veteran's headaches were predominantly located in the cervical spine region. The examiner diagnosed the Veteran with tension headaches. 

A March 2012 VA treatment record noted that he had temporal headaches and slight tenderness temporally over each eye.  He was diagnosed with longstanding chronic tension headaches.  Headaches were referred to during an eye VA treatment record in March 2012, which were suggestive of another cause for his headaches.

In a July 2012 VA treatment record, the Veteran reported that his headaches occurred from the frontal region towards the occiput, circumferentially around his head.  The physician noted that this was consistent with muscle contraction headaches/tension headaches.  Regarding the Veteran's headaches, a July 2012 VA physician suggested the Veteran continue to work on stressors and that psychological support may be helpful.  Subsequently, a January 2013 VA treatment record notes that his headaches may be partially related to a psychiatric disorder. 

In July 2015, the Veteran was provided a bilateral greater occipital nerve block due to having occipital neuralgia.  At that time, the Veteran's headaches were bifrontal and radiating posteriorly into the parietal scalp bilaterally. The Veteran was diagnosed with occipital neuralgia, cervical facet/occipital neuralgia syndrome and myofascial pain.

More recently, the Board referred the matter for a VHA expert medical opinion.  This expert, who is a Deputy Director of Specialty Care Medicine at a VA Hospital, gave an extensive opinion in April 2016.  He concluded that the Veteran's headaches were consistent with tension headaches.  In reaching this conclusion, the expert considered the relevant information, including the numerous VA treatment records noting the Veteran's complaints of headaches starting around his eyes and radiating toward the cervical spine region.  The expert gave a cogent and understandable rationale for this diagnosis.

The Board finds that the April 2016 VHA opinion is particular definitive for these reasons.  Thus, in conclusion, the opinion with the other evidence of record, establishes a diagnosis of tension headaches.  
 

(2) In-Service Incurrence of a Disease or Injury

The evidence also establishes events during service to which the tension headaches could possibly be related.  

During National Guard service in March 1984, the Veteran experienced a seizure incident.  The examiner noted that during the seizure, the Veteran bit his tongue but post seizure was awake and oriented.  The Veteran' visual fields, strength and sensitivity were noted as "ok."  The Veteran's "CAT" scan and electrocardiography (EKG) was abnormal so he was prescribed Dilantin. 

During National Guard service in in June 1990, an immersion burner exploded in the Veteran's face and hair was removed from the eyes up to the forehead.  In an August 2011 VA treatment record, the Veteran reported that he was injured in 1994 or 1995, during National Guard service when he was lighting an emergency light outdoors and a kerosene explosion from gas knocked him back 10-15 feet at Fort Indiantown Gap.  He hit his head on a tree and lost consciousness for five to ten minutes.  He stayed in the medical tent for two to three days and was discharged back to duty.  At present, records from Fort Indiantown Gap are unavailable, but the Veteran's account of the injury is considered credible.  Thus, this evidence establishes in-service events.

A June 1992 examination for enlistment into the Army National Guard notes that the Veteran took extra-strength Tylenol for headaches.  A headache disability was not noted on clinical evaluation.  Thus, the Veteran may be presumed sound as to a corresponding period of active duty for training.  

Because the Veteran has established "veteran" status, he may be entitled to the presumption of aggravation if there is any evidence establishing an increase in severity during service.  See Hill v. McDonald, 28 Vet. App. 243, 255 (2016).  Here, there is no such evidence.  To the extent the Veteran experienced a kerosene explosion and contends his headaches are attributable to that injury, he has not submitted documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA.  To the contrary, the April 2016 VHA expert, as discussed in greater detail herein below, took this evidence into account, but explained why no in-service head injury, including the kerosene explosion in 1994/95, contributed to the Veteran's headaches.  Because the evidence does not establish an increase in severity during service, the presumption of aggravation does not appeal.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Hill, 28 Vet. App. at 255.  

In the context of the theory of secondary service connection, the in-service event element is essentially replaced by the existence of an already service-connected disability to which the claimed disability may be related.  Here, the Veteran is now service connected for a TBI.  Thus, this element is met for the secondary theory aspect of the claim as well.  He is not service connected for a cervical spine (neck) condition or a psychiatric disorder.  

(3) Nexus

Ultimately, the claim must be denied because a nexus between the current disability and the in-service event, or the service-connected TBI, is not established.  

As indicated, there has been conflicting diagnoses and, correspondingly, conflicting opinions regarding etiology.  

A January 2013 VA treatment record notes that his headaches may be partially related to a psychiatric disorder.  This statement, being equivocal, is not probative.  See Hood v. Shinseki, 23 Vet. App. 295, 298-99 (2009).  Even if it were not equivocal, the Veteran is not service connected for a psychiatric disorder, so the derivative claim of service connection for headaches due to a psychiatric disorder could not be granted on a secondary basis as a matter of law.  See 38 C.F.R. § 3.310; DeLisio v. Shinseki, 25 Vet. App. 45, 59 (2011).

In June 2015, a VA physician reviewed neurology and pain clinic evaluations as well as EMG testing, and concluded that the Veteran's current headache condition appeared to be related to chronic neck/spine difficulties and less likely as not attributable to his military service.  This opinion failed to take into consideration the numerous VA treatment records that note that his headaches started around his eyes and radiated toward the cervical spine region. 

In October 2015, the VA physician who provided the June 2015 opinion provided another opinion, finding that the Veteran's current headache complaints could not be linked to the 1990 in-service immersion heater explosion and that other causes were more likely the cause.  The examiner based this conclusion on "interim records" and neurology assessment that noted headaches were related to his neck condition. The physician noted that the neurological assessment dated February 10, 2012, is considered to be "expert testimony" regarding the assessment of the Veteran's headaches. She also noted that anesthesiology/pain clinic notations and rehabilitation medical provider assessments with EMG findings are noted to be supportive of this assessment. She noted that serial evaluations of record did not indicate military nexus.  TBI and Optometry evaluations were negative regarding support of residuals regarding the June 1990 event.  She concluded that it was less likely as not that his headaches were related to his military service. 

Although the physician noted that the Veteran's neck condition was a possible cause for headaches, the examiner did not address whether a separate diagnosis for this type of headache disability could potentially be related to the Veteran's military service.  The physician also did not address any medical findings that contradicted or called into question her conclusion.  Accordingly, this opinion is also not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Accordingly, the Board obtained the April 2016 VHA expert opinion.  The expert first stated his opinion that it is not likely that the Veteran's headache disability is related to the in-service immersion heater explosion.  He explained that, while the Veteran did have hair loss, minimal swelling around the eyes, and eventual pain requiring extra strength acetaminophen, he did not have any trauma denoted by loss of consciousness or evidence of head injury that would be associated with headaches.  The examiner noted the Veteran's history of head injuries during service in August 1979 and 1994 or 1995.  The examiner explained that for the first episode, the Veteran did not have mild TBI as there is no alteration or loss of consciousness noted.  While the Veteran did have a seizure about 5 years afterwards in 1984, it is not possible to link with significant likelihood of head trauma in the car accident to the seizure as a mark of severity of head trauma.  For the second episode, the VA examiner explained, the Veteran had a mild TBI, but he did not describe headaches starting within 7 days of the TBI.  Therefore, he would not qualify for the diagnosis of chronic post-traumatic headaches.  

At this point, the Board finds the VHA expert's opinion determinative as it breaks down the separate head injuries and explains the medical reasons for why neither of them can likely be the etiology of the Veteran's headaches.  As it pertains to the first head injury, the VA examiner stated "it is not possible to link with significant likelihood."  VA law requires a nexus only to be in an "approximate balance" and not to a level of "significant likelihood."  See Wise v. Shinseki¸ 26 Vet. App. 517, 531-32 (2014).  Here, the VA expert did not use the phrase "significant likelihood" when giving the ultimate opinion on the likelihood that the condition is related to the first head injury.  Rather, the examiner used this term when explaining the basis for the ultimate opinion.  In the context of the opinion, it is clear that the examiner was only requiring a medically acceptable basis for establishing a nexus to service.  The examiner also found that neither head injury involved loss of consciousness, which conflicts with the Veteran's account of his second injury, as described herein above.  On this point, however, the VA examiner's opinion did not turn on whether the Veteran had loss of consciousness, but on whether he complained of headaches proximate in time to the head injury.  Thus, this discrepancy is nonconsequential.  

Next, as noted previously, the VHA expert explained why the Veteran's headaches were tension headaches.  He noted that for headaches to be categorized as cervicogenic, a specific lesion should be apparent in the cervical spine, and they should also be unilateral.  Without one spine lesion, according to the expert, the headaches are classified as tension.  Here, the Veteran's headaches fit the tension headaches criteria.  The expert also explained why the Veteran had risk factors for headaches because of chronic analgesic overuse, but found that it was not possible, based on the information, to quantify the degree of analgesic overuse related to his headache disorder.  Thus, taken together, the VHA expert found that it was more likely that his chronic neck pain is a significant factor in his headaches.  

Again here, the Board finds this opinion persuasive and probative.  Although the examiner indicated that it was not possible to quantify the degree to which the Veteran's analgesic overuse is related to his headache disorder, the missing information appears nonconsequential, because the examiner's ultimate opinion again here was that of tension headaches.  It appears from the context of the opinion that the missing information would not alter the VHA expert's opinion that the cervical spine condition is a risk factor.  Thus, there is no need to develop for further information in this regard.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  

Moreover, to the extent the examiner gave a cervical spine condition as risk factor for the tension headaches, the Veteran is not service connected for a cervical spine condition.  Thus, the opinion again establishes a nonservice-related etiology.  

The April 2016 VHA expert lastly explained that the Veteran's tension headaches have an association with chronic neck pain.  Throughout his course, the expert concluded, the Veteran's headaches have most consistently fit within the diagnosis of tension headaches.  He also did not have evidence of cervical spine disease, such as myelopathy or radiculopathies, on examination or history.  He has reported headaches starting as early as 1992.  Of the reported injuries in the service that could be related to the cervical spine, the examiner noted three separate in-service injuries, plus a post-service workplace injury.  The examiner concluded that given the consistency of his headaches, it therefore is less likely that the kerosene explosion, which occurred after the initial onset of headaches, contributed to his headaches.  Given the history of a significant fall outside of service and the lack of significant head injury from the car accident and immersion heater explosion, the examiner also concluded it is less likely that his chronic neck pain is associated with the Veteran's service.  

Here, once more, the Board finds the VHA expert's opinion both persuasive and probative.  Of note, the expert found that the Veteran's tension headaches have an association with chronic neck pain.  This statement does not exclude the possibility that it also has an associated with another etiological factor.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, (2013).  However, the expert's ultimate opinion was that the condition was not related to service, including a TBI.  This ultimate opinion excludes a service-related etiology.  Accordingly, the examiner's statement is immaterial to the extent it does not appear to exclude any other nonservice-related potential etiologies.  See Jones, 23 Vet. App. at 391.  

To the extent the Veteran asserts that his headaches are due to service or a service-connected disability, it may be within the common knowledge of a lay person to understand that a head injury may result in headaches.  However, the specific question of causation here is not within his competence because it requires consideration of the nature of the Veteran's in-service injuries; his post-service symptomatology, including his service-connected TBI symptoms; and the medical significance of these factors in the context of his current headaches condition.  See Fountain, 27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service or the service-connected TBI.  See Fountain, 27 Vet. App. at 274-75.  

Thus, overall, the weight of the most persuasive and probative evidence is against a finding that there is a nexus to service or the service-connected TBI.  Of note, the claims file shows that the Veteran filed an increased rating claim for his TBI disability in June 2016.  In that claim, the Veteran cited an increase in his headaches.  At present, in connection with that claim, the RO is in the process of scheduling him for a VA examination to evaluate the severity of that condition.   To the extent that TBI examination discloses headaches associated with the TBI, such evidence tends to concern the severity and degree of the TBI disability, which is a matter that must be addressed when assigning a disability rating for the TBI disability.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled."); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see, also, Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that that "compensation" is a distinct legal term from both "rating" and "service connection". . . Congress has created a clear distinction between these terms.").  That question is currently outside the scope of this decision as it pertains to the award of service connection for a separate headache disability.  

For these reasons, the preponderance of the evidence is against the claim as the evidence is not at least in equipoise on all material elements of the claim, particularly the nexus element.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for headaches.


ORDER

Service connection for headaches is denied.  




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


